                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00531-GCM
 MARSHALL SMITH,

                 Plaintiffs,

    v.                                                          ORDER

 COMMVAULT SYSTEMS, INC.,

                 Defendants.


         THIS MATTER IS BEFORE THE COURT on the Motions for Admission Pro Hac

Vice (“Motions”) concerning Jeffrey Michael Hansen (Doc. No. 5) and Douglas Alan Albritton

(Doc. No. 6).


         Upon review and consideration of these Motions, which were accompanied by submission

of the necessary fees, the Court hereby GRANTS the Motions.


         In accordance with Local Rule 83.1(b), Mr. Hansen and Mr. Albritton are admitted to

appear before this court pro hac vice on behalf of Defendant Commvault Systems, Inc.


         IT IS SO ORDERED.


                                      Signed: October 6, 2020




           Case 3:20-cv-00531-GCM Document 7 Filed 10/06/20 Page 1 of 1
